Citation Nr: 1629268	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-46 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a dental condition for compensation purposes.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to an increased compensable disability rating for bilateral hearing loss.  

4.  Entitlement to an increased disability rating in excess of 20 percent for osteoarthritis of the right shoulder with chronic bursitis status post arthroscopic surgery (major extremity).  

5.  Entitlement to an initial compensable disability rating for a residual surgical scar of the right shoulder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1993.  

These matters come to the Board of Veterans' Appeals (Board) from June 2010 and September 2014 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his November 2010 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board in Washington, DC (Central Office hearing).  In February 2016, the Veteran was properly notified of his scheduled Central Office hearing; however, in March 2016, he failed to appear at the scheduled hearing.  He did not submit a request for postponement prior to the March 2016 Central office hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Given the above, his request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2015).  

A January 2010 RO decision granted a temporary total rating (TTR), or 100 percent disability rating, for the right shoulder disability, effective January 5, 2010 through February 28, 2010, based on surgical or other treatment necessitating convalescence.  38 C.F.R. § 4.30 (2015).  An April 2010 RO decision extended the TTR through March 31, 2010, and assigned a 20 percent disability, effective April 1, 2010.  This is the maximum rating for the disability during that period; and the Veteran has not disputed the effective dates of the TTR.  This period is not before the Board.  See 38 C.F.R. §§ 20.200-202 (2015).  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2013).  Mays v. Brown, 5 Vet. App. 302 (1993).  The Veteran's main contention with regard to the dental claim has been that he is entitled to VA outpatient treatment.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); Board policy is to refer this issue to the AOJ for adjudication.  38 C.F.R. § 19.9(b) (2015).  

In his November 2010 substantive appeal, the Veteran made contentions that appear to raise the issue of entitlement to service connection for a left shoulder disability.  Accordingly the issues of entitlement to service connection for a dental disability for treatment purposes and a left shoulder disability are referred to the AOJ for adjudication.

The Veteran has repeatedly asserted he has posttraumatic stress disorder (PTSD) related to events in service, the record also reflects psychiatric diagnoses other than PTSD.  As such, the claim of entitlement to service connection for PTSD encompasses all diagnosed acquired psychiatric disorders, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD); an increased rating for osteoarthritis and bursitis of the right shoulder; are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran does not currently have a dental disability due to a trauma or injury during his active service; there is no evidence of any loss of the ramus, condyloid process, cornoid process, or hard palate, or loss, nonunion, or malunion of the maxilla or mandible.  

2.  For the entire period on appeal, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing loss in his right ear and Level I hearing loss in his left ear.  

3.  For the entire period on appeal, the Veteran's service-connected residual surgical scar of the right shoulder has been manifested by a well-healed linear scar measuring 1 cm long and 0.2 cm wide, without pain, instability, or other disabling effect or functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a dental disorder for compensation are not met. 38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2015).  

2.  The criteria for entitlement to an increased compensable schedular disability rating for bilateral hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code (DC) 6100 (2015).  

3.  The criteria for an initial compensable disability rating for a residual surgical scar of the right shoulder have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, DCs 7801-05 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Veteran was provided with proper notice regarding his service connection claims on appeal in November 2013.  

Regarding his claims of entitlement to increased disability ratings for bilateral hearing loss and osteoarthritis of the right shoulder, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a March 2010 notice letter sent to the Veteran.  

The appeal with regard to the surgical scar of the right shoulder arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once the underlying service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's initial rating claim for a residual surgical scar of the right shoulder.  

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran was afforded VA examinations regarding the increased and initial ratings on appeal in March 2010, May 2010, and August 2015.  The examinations are adequate to adjudicate the claims on appeal because they are based on thorough examinations, appropriate diagnostic tests, and provide adequate information to consider the applicable rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In addition to dictating objective test results, an adequate VA hearing examination, requires that the audiologist fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The VA audiology examinations in this case include the Veteran's reports of inability to hear people calling or paging him.  This is at least as full a description of functional loss as was found sufficient in Martinak.

The Veteran has not been afforded a VA examination in connection with his claim of entitlement to service connection for a dental condition for compensation purposes.  

However, VA does not have the duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Indeed, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, there is no evidence of in-service dental trauma or indication that a current disability may be related to such trauma.  Consequently, a VA examination regarding the dental condition is not warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims discussed herein and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection-Dental Condition  

The Veteran seeks entitlement to service connection for a dental condition for compensation purposes.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Disability compensation is only available for certain types of dental and oral conditions, which are rated under 38 C.F.R. § 4.150, DCs 9900-16 (2015).  Diagnostic Code 9913 applies to dental service connection claims involving teeth.  See 38 C.F.R. § 4.150, DC 9913 (2015).  

Compensation is only paid for loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity (as a result of trauma) or disease such as osteomyelitis, and not the loss of alveolar process (the ridge on the surfaces of the upper (maxilla) and lower (mandible) jaws containing the tooth sockets) as a result of periodontal disease, since such loss is not considered disabling.  See id.  

VA regulations distinguish between "replaceable missing teeth" or periodontal disease and teeth lost as a result of "loss of substance of body of maxilla or mandible."  38 C.F.R. § 3.381 (2015); see also Simington v. West, 11 Vet. App. 41 (1998).  

Replaceable missing teeth may be considered service connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment, but only the loss of teeth involving the loss of substance of body of either the maxilla or mandible (as described in 38 C.F.R. § 3.381) is considered compensable, and may be rated under the appropriate diagnostic codes.  

Thus, to warrant compensation for a dental disability, as opposed to treatment only, the evidence must show that a trauma has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth, or that disease (such as osteomyelitis, but not periodontal disease) has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.  

Service treatment records document treatment for gum disease; however, there is no documented dental trauma during active service.  Post-service treatment records document ongoing treatment for periodontitis, with resulting tooth extractions and dentures.  The Veteran has also not reported any in-service trauma and there is no other evidence of such an injury.

Because there is no evidence of an in-service injury or qualifying dental disability; reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b).

III.  Ratings-Generally  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2015).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In the case of an initial or increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  

Concerning initial disability ratings, VA must consider the severity of disability for which the veteran is eligible for service connection starting on the date the application was filed.  Fenderson v. West, 12 Vet. App. 119 (1999).   The Board has considered whether any staged ratings are warranted.  

Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is currently rated as noncompensable, or 0 percent disabling, from April 15, 1993, under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2015).  

Under DC 6100, a disability rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based upon audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

The Rating Schedule also recognizes exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2015).  When the puretone threshold at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  Thereafter, that numeral will be elevated to the next higher numeral.  Id.  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

As discussed below, the Board has carefully reviewed the evidence of record during the relevant temporal period from March 2009 to the present and finds that the preponderance of the evidence is against the Veteran's claim of entitlement to an increased compensable disability rating for bilateral hearing loss for the entire period on appeal.  

A VA audiology examination in March 2010 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
30
40
80
85
LEFT
30
40
70
85

Speech recognition scores based on the Maryland CNC Test were 92 percent in the left and right ears.  The examiner diagnosed mild sensorineural hearing loss, bilaterally.  The Veteran reported function effects on his usual occupation and daily activities including difficulty hearing in groups and in noisy situations.  

The Veteran was most recently afforded a VA audiology examination in August 2015.  Audiologic testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

1000
2000
3000
4000
RIGHT
40
30
80
80
LEFT
25
25
65
80

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 96 percent in the left ear.  Based on the foregoing results, the VA examiner diagnosed bilateral sensorineural hearing loss.  The Veteran reported functional impact upon the ordinary conditions of daily life, including his ability to work, in that he was not able to hear people calling or paging him.  

In order to determine the appropriate disability rating for the Veteran's hearing loss based upon the audiologic results discussed above, the Board first looks to Table VI of DC 6100 as directed by 38 C.F.R. § 4.85(b).  

The March 2010 VA evaluation showed that the Veteran's puretone threshold average on the right side was 59 decibels with 92 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 56 decibels, with speech discrimination of 92 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear.  Next, DC 6100 directs to apply the Roman numerals derived from Table VI, to Table VII.  Specifically, the horizontal rows of Table VII represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  Where the column for Roman numeral II and the row for Roman numeral I intersect, Table VII reveals that a rating of 0 percent is warranted.  

The March 2010 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

The August 2015 VA examination showed that the Veteran's puretone threshold average on the right side was 58 decibels with 94 percent speech discrimination; therefore, Table VI assigns the Roman numeral II to the right ear.  The Veteran's left ear puretone threshold average was 49 decibels, with speech discrimination of 96 percent; therefore, Table VI indicates the assignment of Roman numeral I for the left ear as well.  Where the column for Roman numeral II and the row for Roman numeral I intersect, Table VII reveals that a rating of 0 percent is warranted.  

The August 2015 VA audiometric test results do not meet the definition of an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86(a) is not warranted.  

Based on the foregoing, the Board concludes that an increased compensable disability rating on a schedular basis for bilateral hearing loss is not warranted for any period on appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.B.  Initial Rating-Right Shoulder Surgical Scar  

The Veteran also claims entitlement to an initial compensable disability rating for a residual surgical scar of the right shoulder, currently rated as 0 percent disabling from May 18, 2010 under DC 7805.  38 C.F.R. § 4.118, DC 7805 (2015).  

DC 7805 simply provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  The Board notes that scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, DCs 7800-05.   Amendments to those criteria became effective on October 23, 2008; therefore, the new criteria are applicable for the entire period on appeal.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  

Upon VA examination in May 2010, the Veteran reported a surgical scar on his right shoulder which was not painful and did not result in skin breakdown, functional impairment, or other symptoms.  Upon examination, the scar was noted to be linear and 1.2 cm by 0.2 cm in size.  The scar was not painful upon examination, and there was no skin breakdown, inflammation, edema, or keloid formation.  The scar was superficial, with no underlying tissue damage, or resulting disfigurement, limitation of motion, or functional limitation.  The examiner diagnosed a normal healed surgical scar of the right shoulder.  

The Veteran was most recently afforded a VA examination regarding his right shoulder surgical scar in July 2015.  The examiner noted three superficial, linear surgical scars of the right shoulder which each measured 1 cm by 0.2 cm.  None of the scars were painful or unstable, with a total area equal to or greater than 39 square centimeters.  Notably, the scars did not have any functional impact upon the Veteran's ability to work.  

Based on a review of the pertinent evidence, including the detailed, competent, and comprehensive findings of the May 2010 and July 2015 VA examinations, the Board finds that a compensable initial disability rating for a residual surgical scar of the right shoulder is not warranted for any period on appeal.  

The Board has considered DCs 7800-05 in detail as discussed below.  DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scars are located on his right shoulder, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the VA examinations of record, there is no evidence that the Veteran's right shoulder scar is deep, nonlinear, or with an area of at least 6 square inches; hence, DC 7801 is not for application.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. In this case, the Veteran's superficial right shoulder scar does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not warranted under DC 7802.  

DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  Notably, upon VA examination in May 2010 and July 2015, there was no pain or frequent loss of covering of skin over the scar.  

As noted above, the Veteran's scars are currently rated as noncompensable under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  Id., DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, upon VA examination in May 2010 and July 2015, the examiner's found that the Veteran's right shoulder scar did not result in limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scars themselves, a compensable disability rating is not warranted under DC 7805.  

Based upon the above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to a compensable initial disability rating for a residual surgical scar of the right shoulder for the entire period on appeal.  As the preponderance of the evidence weighs against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert, supra.  

IV.  Extraschedular/TDIU Consideration

The Board has also considered whether referral for an extraschedular rating is warranted for the bilateral hearing loss, or residual right shoulder surgical scar.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The Veteran, through his representative at the Board, has contended that the schedular rating for hearing loss does not take into account his difficulty having conversations without being face to face and having to increase the volume on his television and radio.  The Veteran has also reported an inability to hear pagers or people calling him.  While these symptoms are not explicitly included in the rating criteria; they are the foreseeable results of impaired hearing.  The rating criteria, as discussed above, do contemplate impaired hearing.

Specifically regarding his claim of entitlement to an increased disability rating for bilateral hearing loss, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. § 4.85 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board finds that the schedular criteria are adequate to rate the Veteran's bilateral hearing loss, osteoarthritis of the right shoulder, and residual right shoulder surgical scar for the entire period on appeal.  The schedular rating criteria specifically contemplate the manifestations of the Veteran's disabilities, including impaired hearing and limitation of motion.  In other words, the Veteran does not have any symptoms from his service-connected hearing loss, osteoarthritis of the right shoulder, or residual right shoulder surgical scar that are unusual or are different from those contemplated by the schedular rating criteria.  


Accordingly, the Board finds that functional impairment due to hearing loss is a disability picture that is considered in the current schedular rating criteria; therefore, the Veteran's subjective reports of impaired hearing is contemplated in the regulations and schedular rating criteria.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effects of service-connected disabilities presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the bilateral hearing loss, osteoarthritis of the right shoulder, and residual right shoulder surgical scar and the Board is not required to remand these matters for extraschedular consideration.  In the absence of exceptional factors associated specifically with the Veteran's bilateral hearing loss, osteoarthritis of the right shoulder, or residual right shoulder surgical scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) is part of initial ratings or claims for increased compensation when it is reasonably raised by the record or the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In an application for benefits received in March 2016; the Veteran indicated that he was claiming entitlement to a TTR and "individual unemployability."  No further details were provided.  The RO then sent the Veteran the form to claim TDIU.  The Veteran returned this form without providing pertinent information about his employment.  The RO then asked him to provide this information, but there is no indication in the record that he responded to the request.  There is no other information suggesting that the Veteran is unemployable, although his shoulder disability has been found to impact employment.  Although the Veteran has claimed entitlement to TDIU, he has not explicitly reported that he is unemployed.  The RO denied the Veteran's formal TDIU claim in May 2016.  The Veteran has not submitted a notice of disagreement (NOD).  38 C.F.R. §§ 19.26, 20.200-01 (2015).  The record does not include evidence of unemployability and further consideration of entitlement to TDIU is not required at this time; although the issue may be revisited when the issues being remanded are returned to the Board.  


ORDER

Service connection for a dental condition for compensation purposes is denied.  

An increased compensable disability rating for bilateral hearing loss is denied for the entire period on appeal.  

An initial compensable disability rating for a residual surgical scar of the right shoulder is denied for the entire period on appeal.  


REMAND

Although the Board regrets the additional delay, a remand is warranted regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

As noted in the Introduction above, although the Veteran has repeatedly asserted his belief that he has PTSD; the record reflects psychiatric diagnoses other than PTSD.  In particular, VA treatment records from November 2013 document a diagnostic psychiatric interview and resulting diagnoses including other anxiety disorder characterized by hypervigilance and adjustment disorder with mixed anxiety, depressed mood, and chronic sleep disturbance.  Additionally, it was noted the Veteran presented with an anxious response to a traumatic stressor, characterized by hypervigilance.  VA treatment records from October 2014 also document a psychiatric diagnosis of an unspecified adjustment disorder.  

In March 2014, the Veteran reported an in-service stressor event when he was on patrol in the Korean Demilitarized Zone (DMZ) and had to assume a supervisory assault role when his platoon sergeant was removed from the mission.  It is unclear if stressor development was undertaken a result of the prior denial of the Veteran's PTSD claim based upon a lack of a formal PTSD diagnosis.  However, in light of the recharacterization of the Veteran's claim, the Board finds that the Veteran's report is competent and credible and as such, upon remand, the Veteran should be afforded a VA psychiatric examination to determine the etiology of his current psychiatric diagnoses.  

The United States Court of Appeals for Veterans Claims (Court) has recently interpreted the provisions of 38 C.F.R. § 4.59 (2015) as requiring in the case of a VA examination evaluating the severity of a joint disability, that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing;" and if possible with the range of motion of the o  The Court acknowledged VA's argument that the joint at issue was not ordinarily weight bearing, but held that that if the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  Correia v. McDonald, No. 13-3238 (Jul. 5, 2016); see Correia v. McDonald, footnote 7.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, by a psychologist or psychiatrist, to identity any current acquired psychiatric disorder and obtain an opinion as to its relationship to service.  

A current disability is one shown at any time since 2010, even if not shown on the current examination.

The examiner must review the claims folder, including this remand.  

All necessary psychological testing should be provided.  The examiner should offer an opinion as to the following:

a.  The examiner should report all current acquired psychiatric disabilities as defined above.  

b.  The examiner should opine whether any current psychiatric disorder is at least as likely as not (a 50 percent probability or greater) related to the Veteran's active service, including reported in-service stressors.  

In this regard the examiner should opine whether the Veteran's reports of in-service stressors and subsequent symptoms; if accepted, would be sufficient to link a current psychiatric disability to service.  The examiner should also opine whether there is any medical reason for rejecting the Veteran's reports. 

c.  If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should state whether the supporting stressor is related to combat, or fear of hostile military or terrorist activity.

2.  Ask the examiner who provided the July 2015 right shoulder examination to report the ranges of passive and active ranges of motion and weight bearing and non-weight bearing.  If the examiner was unable to conduct the required testing or concludes that the required testing was not necessary, the examiner should explain why this is so.

If the examiner is unavailable or unable to provide the needed clarifications; provide the Veteran with a new right shoulder examination.

3.  If any benefit sought remains denied, issue a supplemental statement of the case.  Then, return the matter to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


